United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                        July 29, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-11177
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

           SIDNEY JAMES BRASS, also known as Sid Brass,

                                                 Defendant-Appellant.


           Appeal from the United States District Court
                for the Northern District of Texas
                         (2:03-CR-81-ALL)


Before BARKSDALE, DeMOSS, and DENNIS, Circuit Judges

PER CURIAM:*

     Sidney James Brass appeals the 46-month sentence imposed

following his guilty-plea conviction for making false statements to

a bank.   He contends the district court abused its discretion when

it upwardly departed from criminal history category II to criminal

history category V without setting forth the methodology for

departure. The district court’s decision to depart was permissible

under 18 U.S.C. § 3742(e)(3)(A) & (B).   United States v. Bell, ___

F.3d ___, No. 03-20194 (5th Cir. 19 May 2004), 2004 WL 1114580 at



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
*3.   Therefore, we review the extent of the departure for abuse of

discretion and will affirm the sentence if the degree of the

departure is reasonable.          Id.; United States v. Ashburn, 38 F.3d
803, 807 (5th Cir. 1994)(en banc).

      Although a district court is required to explain both why the

criminal history category as calculated under the guidelines is

inappropriate and why the category it chooses is appropriate, it is

not required to engage in a mechanical, ritualistic approach of

specifying its reasons for rejecting each intermediate criminal

history category.     United States v. Lambert, 984 F.2d 658, 662-63

(5th Cir.    1993)(en      banc).      The    district       court’s   reasons   for

rejecting the intermediate criminal history categories are implicit

in its reasons for departing upward.                 Id. at 663.         Moreover,

departing from a guideline range of 21 to 27 months to 46 months’

imprisonment is reasonable when compared to other departures that

we have upheld.     See United States v. Daughenbaugh, 49 F.3d 171,

174-75 (5th Cir. 1995); Ashburn, 38 F.3d at 809.

      Bass also contends the district court erred by considering as

a basis for the departure: dissimilar conduct; and two previous

theft convictions which had already been used to compute his

criminal history category. These grounds were properly relied upon

for departure.

      Bass   has   moved    for     leave    to   file   a    supplemental   brief

contending that his sentence violates Blakely v. Washington, ___


                                        2
U.S. ___ (24 June 2004), 2004 WL 1402687; the motion is GRANTED.

Blakely does not apply to the United States Sentencing Guidelines.

United States v. Pineiro, ___ F.3d ___, No. 03-30437 (5th Cir. 12

July 2004), 2004 WL 1543170.

           MOTION TO FILE SUPPLEMENTAL BRIEF GRANTED; AFFIRMED




                                3